Name: Commission Regulation (EC) No 655/94 of 24 March 1994 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of the Community Customs Code in respect of the single administrative document and the codes to be used
 Type: Regulation
 Subject Matter: leather and textile industries;  sources and branches of the law;  tariff policy
 Date Published: nan

 Avis juridique important|31994R0655Commission Regulation (EC) No 655/94 of 24 March 1994 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of the Community Customs Code in respect of the single administrative document and the codes to be used Official Journal L 082 , 25/03/1994 P. 0015 - 0016 Finnish special edition: Chapter 2 Volume 11 P. 0103 Swedish special edition: Chapter 2 Volume 11 P. 0103 COMMISSION REGULATION (EC) No 655/94 of 24 March 1994 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of the Community Customs Code in respect of the single administrative document and the codes to be usedTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 249 thereof, Whereas Commission Regulation (EEC) No 2454/93 (2), amended by Regulation (EC) No 3665/93 (3), established the forms to be used for the customs declaration; Whereas operations carried out under the economic outward processing arrangements for textiles should be clearly identifiable on customs declarations; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex 38 to Regulation (EEC) No 2454/93 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 March 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 302, 19. 10. 1992, p. 1. (2) OJ No L 253, 11. 10. 1993, p. 1. (3) OJ No L 335, 31. 12. 1993, p. 1. ANNEX Annex 38 to Regulation (EEC) No 2454/93 is hereby amended as follows: - the text referring to Codes 21 and 22 in the section concerning Box 37 should read as follows: '21. Temporary export under the customs outward processing procedure (1)() other than that referred to under Code 25. 22. Temporary export under an outward processing procedure other than those referred to unter Code 21 or Code 25. '. - The following Code is inserted into the section concerning Box 37: '25. Temporary export in all cases where the economic outward processing arrangements for textiles established by Regulation (EEC) No 636/82 is applicable.' (1)() Article 145 (1) of Regulation (EEC) No 2913/92